Citation Nr: 1608070	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE
 
Entitlement to service connection for coronary artery disease, initially claimed as pneumonia with cardiomegaly.
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran performed recognized Philippine guerilla service from April 1945 to January 1946, and Regular Philippine Army service from January 3 to 29, 1946.  
 
This case comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to service connection for coronary artery disease.  
 
In November 2013, VA received a letter which it construed as a request from the claimant to testify before a Veterans Law Judge.  The RO scheduled the requested hearing for October 23, 2014 and mailed a letter to the appellant explaining the date, time and location of the hearing.  The Veteran, however, did not appear to testify on the scheduled date.  He did not ask the RO to reschedule the hearing; nor did he offer an explanation for his failure to appear.  Under these circumstances, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDING OF FACT
 
Coronary artery disease was not shown inservice, it was not compensably disabling within a year of separation from active duty, and it is not shown to be etiologically related to service.  
 
 
CONCLUSION OF LAW
 
Coronary artery disease was not incurred in or aggravated by service, it may not be presumed to have been to have been so incurred, and it is otherwise unrelated to service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2015).
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA's Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in September 2011 of the information needed to substantiate his claim, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.
 
VA similarly fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  VA obtained copies of the Veteran's service treatment and personnel records.  No other Federal records were identified by the Veteran.  Although VA did not obtain a medical opinion on the probability of a relationship between coronary artery disease and service, the evidence in this case does not satisfy the test described in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board will explain why the evidence fails to satisfy the McLendon test in the analysis section of this decision. 
 
Having taken these steps, the Board finds that VA has satisfied its duties to notify and assist.
 
Analysis
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for cardiovascular disease, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

There are three requirements for establishing service connection: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection "basically . . . means that . . . a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . . This may be accomplished by affirmatively showing inception or aggravation during service . . ."  38 C.F.R. § 3.303(a).
 
To support his claim, the Veteran submitted letters from multiple physicians.  The letters which relate to the condition of his heart date from between August 2011 and September 2013.  The most recent letter indicates a diagnosis of atherosclerotic coronary artery disease.  Three notes dating from December 2011 to May 2012 indicate coronary artery disease.  The oldest heart-related note, dated August 2011, indicates pneumonia with cardiomegaly.  
 
The RO denied the Veteran's claim for service connection for coronary artery disease without obtaining a medical opinion on the issue of whether the Veteran's coronary artery disease is related to service.  As a threshold question, the Board must decide whether such an opinion is required before a decision can be made on the claim.  VA must obtain a medical opinion when the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  McLendon, 20 Vet. App. at 83.  Whether the disorder may be associated with active military service constitutes a "low" threshold.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
The letters from the Veteran's physicians satisfy the first requirement of the McLendon test - evidence that the Veteran has a current disorder, however, the evidence fails to satisfy the second requirement.
 
According to a January 1946 examination report on Veteran's medical condition at the time of his separation from service, his cardiovascular system was normal.  His claims file includes no medical evidence of cardiomegaly or coronary artery disease until more than sixty years later.  The letters from the physicians include only a list of currently diagnosed conditions.  None of them includes a medical opinion addressing a relationship between coronary artery disease and military service.  
 
The Veteran has submitted written statements but these only indicate that he has coronary artery disease and that he seeks compensation for that disorder.  His statements also demonstrate that the compensation he requests would be very useful to him and that he would like VA to assist him with his claim.  Notably, the Veteran's statements do not  indicate that a medical professional previously told him that he had coronary artery disease inservice, that coronary artery disease was compensably disabling within a year of separation from active duty, and there is no competent evidence that coronary artery disease is related to service.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the Veteran has provided no information to indicate that his coronary artery disease existed before 2011.

Because there is no evidence whatsoever that the Veteran's current coronary artery disease may be associated with his recognized service, VA's duty to assist did not require obtaining a medical opinion on the question of whether his current disability is related to service.
 
The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the evidence indicates that the Veteran has coronary artery disease, there is no competent evidence of a relationship between that disability and military service.  Hence, the benefit of the doubt doctrine does not apply, 38 U.S.C.A. § 5107(b), and the claim must be denied.
 

ORDER
 
Entitlement to service connection for coronary artery disease, initially claimed as pneumonia with cardiomegaly, is denied.
 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


